DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of an amendment, filed 6 August 2021, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-11 are pending.
Claims 1 and 3-11 are currently amended.
Specification and Drawings:
Amendments to the specification have not been submitted with the amendment filed 6 August 2021.
Amendments to the drawings have not been submitted with the amendment filed 6 August 2021.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
In the claims:
Claim 1, line 13, delete “a” and insert --an--.
Explanation for Examiner’s Amendment
Claim 1 has been amended in order to correct an editorial error.
Allowable Subject Matter
Claims 1-11 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1: the subject matter of the “method for packaging packages” is allowable over the prior art because of the combination of method step limitations set forth in the claim and their relationship to one another. Claim 1 includes the following limitations which, in combination with the other limitations of claim 1, are what make the claim allowable over the prior art, as the subject matter of claim 1 is neither taught or suggested by the prior art:
“superimposing each of said first packages on a respective second package of the row,” and  
“wherein the superimposing step includes receding the at least two first packages in an opposite direction with respect to the advancement direction.”
The closest prior art to Wozniak (US 3201912) fails to disclose a step of “wherein the superimposing step includes receding the at least two first 
Regarding independent claim 7: the subject matter of a “machine for packaging packages” is allowable over the prior art because of the arrangement of the combination of structural limitations set forth in the claim and their functional relationship to one another. 
Claim 7 includes the following limitations which, in combination with the other structural limitations set forth in claim 7, are what make the subject matter of claim 7 allowable over the prior art:
“a handling apparatus configured to pick up at least two first packages from the row, superimpose each of said first packages on a respective second package of the row by receding the at least two first packages in the opposite direction with respect to the advancement direction.”
The closest prior art to Wozniak (US 3201912) fails to disclose “a handling apparatus configured to pick up at least two first packages from the row, superimpose each of said first packages on a respective second package of the row by receding the at least two first packages in the opposite direction with respect to the advancement direction.”  A review of the prior art fails to teach or suggest the limitation in a manner that a skilled artisan would have .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Patrick (US ‘932) discloses a method and apparatus for conveying packages.  The packages are advanced in a row and a leading pair of packages is superposed on a trailing pair of packages in order to form a stack of packages.
Torsten (US ‘942) discloses a method and apparatus for conveying packages.  Wrapped packages are advanced in a row and a leading package is superposed on a trailing package in order to form a stack of packages.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460.  The examiner can normally be reached on Monday - Friday (8:30-5:00).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        12 August 2021